       Case 2:20-cv-00966-NR Document 436 Filed 09/06/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA



DONALD J. TRUMP FOR                     Civil Action
PRESIDENT, INC.; et al.,

            Plaintiffs,

      v.                                No.: 2:20-CV-966

KATHY BOOCKVAR; et al.,

            Defendants.                 Judge J. Nicholas Ranjan




           NOTICE OF RULING BY SUPREME COURT OF PENNSYLVANIA
         Case 2:20-cv-00966-NR Document 436 Filed 09/06/20 Page 2 of 4



       As set forth in the notice previously provided to the Court by the Secretary of the

Commonwealth Kathy Boockvar, on September 1, 2020, the Supreme Court of Pennsylvania

granted the Secretary’s Application for the Supreme Court of Pennsylvania to Exercise

Extraordinary Jurisdiction over the Commonwealth Court Case Docketed at 407 MD 2020

(Pennsylvania Democratic Party v. Boockvar, No. 133 MM 2020). ECF No. 418.

       On September 3, 2020, the Supreme Court of Pennsylvania entered a supplemental order.

In addition to denying the motions to intervene by Plaintiffs Donald J. Trump for President, Inc.

and the Republican National Committee and Intervenor-Defendants NAACP Pennsylvania State

Conference, Common Cause Pennsylvania, the League of Women Voters of Pennsylvania,

Patricia M. DeMarco, Danielle Graham Robinson, and Kathleen Wise, the Supreme Court of

Pennsylvania also granted leave for the filing of briefs as amicus curiae. ECF No. 434 Ex. 1.



 Dated: September 6, 2020                           Respectfully submitted,

                                                    /s/ Lori A. Martin
 Witold J. Walczak (PA No. 62976)                   Lori A. Martin (PA No. 55786)
 AMERICAN CIVIL LIBERTIES UNION OF                  Christopher R. Noyes†
 PENNSYLVANIA                                       Eleanor Davis†
 P.O. Box 23058                                     Jared Grubow†
 Pittsburgh, PA 15222                               WILMER CUTLER PICKERING HALE
 Tel.: (412) 681-7736                                AND DORR LLP
 vwalczak@aclupa.org                                7 World Trade Center
                                                    250 Greenwich Street
 Adriel I. Cepeda Derieux†                          New York, NY 10007
 Sophia Lin Lakin†                                  (212) 230-8800
 Dale Ho†                                           Lori.Martin@wilmerhale.com
 AMERICAN CIVIL LIBERTIES UNION                     Christopher.Noyes@wilmerhale.com
 FOUNDATION                                         Eleanor.Davis@wilmerhale.com
 125 Broad Street, 18th Floor                       Jared.Grubow@wilmerhale.com
 New York, NY 10004
 Tel.: (212) 549-2500                               Jason H. Liss†
 acepedaderieux@aclu.org                            WILMER CUTLER PICKERING HALE
 slakin@aclu.org                                     AND DORR LLP




                                                1
        Case 2:20-cv-00966-NR Document 436 Filed 09/06/20 Page 3 of 4



dho@aclu.org                                        60 State Street
                                                    Boston, MA 02109
Sarah Brannon†⁺⁺                                    (617) 526-6699
AMERICAN CIVIL LIBERTIES UNION                      Jason.Liss@wilmerhale.com
FOUNDATION
915 15th Street, NW
Washington, DC 20005                                Samantha K. Picans†
Tel: (202) 210-7287                                 WILMER CUTLER PICKERING HALE
sbrannon@aclu.org                                    AND DORR LLP
                                                    1225 Seventeenth Street, Suite 2600
Ezra Rosenberg*                                     Denver, CO 80202
John Powers†                                        (720) 598-3477
Voting Rights Project                               Sam.Picans@wilmerhale.com
LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
UNDER LAW                                           David P. Yin†
1500 K Street NW, Suite 900                         WILMER CUTLER PICKERING HALE
Washington, DC 20005                                 AND DORR LLP
Tel: (202) 662-8300                                 1875 Pennsylvania Avenue NW
erosenberg@lawyerscommittee.org                     Washington, DC 20006
jpowers@lawyerscommittee.org                        (202) 663-6677
                                                    David.Yin@wilmerhale.com
Mary M. McKenzie† (PA No. 47434)
Benjamin D. Geffen† (PA No. 310134)                 Counsel for NAACP Pennsylvania State Conference,
PUBLIC INTEREST LAW CENTER                          Common Cause Pennsylvania, League of Women
1500 JFK Blvd., Suite 802                           Voters of Pennsylvania, Patricia M. DeMarco,
Philadelphia PA 19102                               Danielle Graham Robinson, and Kathleen Wise
Telephone: 215-627-7100
Fax: 215-627-3183
mmckenzie@pubintlaw.org
bgeffen@pubintlaw.org
†
 Admitted pro hac vice.
* Pro hac vice forthcoming.
⁺⁺ Not admitted in DC; DC practice limited to
federal court only.




                                                2
         Case 2:20-cv-00966-NR Document 436 Filed 09/06/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, the foregoing Notice of Ruling by Supreme Court of

Pennsylvania was filed electronically and served on all counsel of record via the ECF system of

the U.S. District Court for the Western District of Pennsylvania.



Dated: September 6, 2020



                                              /s/ Lori A. Martin

                                             Lori A. Martin




                                                3
